Mr. Justice Sheldon delivered the opinion of the Court: It is contended that upon the assignment by said company to Caleb Clapp of the decree for $6506.25, the proceeding became defective or abated, so that no further action could be had in the case until Clapp, the assignee, should be brought into court as a party, or a new bill filed. And authorities are cited to the effect that when the party who has assigned the whole or a part of his interest in the subject matter of the suit attempts to take any active proceeding therein, the adverse party may object to such proceeding on the ground that the suit has become abated or defective as to such assignor, so that the same can not be proceeded in until the assignee is made a party. Story’s Eq. Pl. note to sec. 342, etc. These authorities, we understand, apply to cases where an assignee comes in pendente lite, and not where a decree or judgment for the payment of money only, is assigned, in which the rights of all the parties are determined and fixed, and all that remains is for the court to carry out or enforce the execution of the decree or judgment by collection of the money. It is indifferent to Bonner which one may be entitled to the money, Clapp, Peterson, or the Illinois Land and Loan Company. The payment of the. money into court, as the decree provides for, will be full protection to him. All further questions are reserved by the decree, and who may be entitled to the money paid into court will be open to future ascertainment before the money shall be paid out of court, either .on application there, under this proceeding, or in the suit which is now pending to determine the rights of the respective claimants. We do not think appellant is right in his claim that the circuit court should have ordered a reference to the master to take proofs and report as to rents received since the decree of that court finding and establishing the rights of the parties. Had that been done, the finding of the master and the decree thereon might have been made the subject of a further appeal. And so, if appellant be right in his position on this point, it might be difficult to get a final decree in a case of this kind, since there might always be some question of taxes or rents subsequent to the entering of the decree and before sale. ^ The waiving by the Illinois Land and Loan Company of its right to require Bonner to pay his proportion of the taxes and assessments can be no cause of complaint on the part of Bonner, and when that waiver was made, the circuit court, under the remanding order of this court, had but to go on and decree, as it did, in respect to the $6506.25. We find no error in the proceedings of the circuit court, and the judgment of the Appellate Court is affirmed. Judgment affirmed.